UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AMERICAN SIERRA GOLD CORP. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 98-0528416 (I.R.S. Employer Identification Number) 1218 Third Avenue, Suite 505, Seattle, WA 98101 (206) 910-2687 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) James Vandebergwith copy to: President Michele Rasmussen American Sierra Gold Corp.The Apex Law Group, LLP 1218 Third Avenue, Suite 5051218 Third Avenue, Suite 505 Seattle, Washington 98101Seattle, Washington 98101 (206) 910-2687 (206) 448-7000 Approximate date of commencement of proposed sale of the securities to the public: From time to time after the Registration Statement becomes effective. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box ¨ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨Accelerated Filer ¨ Accelerated filer Non-accelerated filer ¨ Smaller Reporting Filer þ (Do not check if a smaller reporting company) If applicable, place an X in the box to designate the appropriate rule provision relied upon in conducting this transaction: Exchange Act Rule 13e-4(i) (Cross-Border Issuer Tender Offer)o Exchange Act Rule 14d-1(d) (Cross-Border Third-Party Tender Offer)o Table of Contents CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be Registered Proposed Maximum Offering Price Per Share (1) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, par value $0.001 $ $ $ Estimated solely for purposes of calculating the registration fee under the Securities Act of 1933, based on the average high and low price on the OTCBB as of October 25, 2012 ($0.16 per share), in accordance with Rule 457(f)(2). American Sierra Gold Corp’s common stock is listed on the Over the Counter Bulletin Board with the trading symbol “AMNP.” Note: Specific details relating to the fee calculation shall be furnished in notes to the table, including references to provisions of Rule 457 (§230.457 of this chapter) relied upon, if the basis of the calculation is not otherwise evident from the information presented in the table. 2 Table of Contents The information in this prospectus is not complete and may be changed. We may not offer these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and we are not soliciting offers to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to completion Preliminary Prospectus Dated October 31, 2012 AMERICAN SIERRA GOLD CORP. Common Stock This Prospectus provides a general description of securities we may offer and sell in accordance with the merger agreement entered into with Medinah Gold, Inc. and, our wholly owned subsidiary, American Sierra Gold MergerSub Corp. on August 13, 2012. You should read this Prospectus and the applicable prospectus supplement carefully before you invest in any securities. This Prospectus may not be used to consummate a sale of securities unless accompanied by the applicable prospectus supplement. Our common stock is quoted on the Over-the-Counter Bulletin Board under the symbol “AMNP.OB.” On October 25, 2012, the last sales price for our common stock as reported on the OTC Bulletin Board was $0.16 per share. You should read this Prospectus and each applicable prospectus supplement carefully before you invest in any securities. An investment in our securities involves certain risks. See the “Risk Factors” section on page 14 below and in each applicable prospectus supplement to read about the risks you should consider before buying our securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus is October 31, 2012. 3 Table of Contents TABLE OF CONTENTS Page Forward Looking Statements 7 Summary of the Transaction 8 Parties to the Business Transaction 8 The Proposed Business Transaction 8 Per Share Market Price 8 Recommendation of the Medinah Board 8 Medinah Shareholder Vote 9 Interests of Officers and Directors in the Business Combination 9 Material US Federal Income Tax Consequences 9 Accounting Treatment 9 Officers and Directors of ASGC 10 Comparison of Shareholder Rights 10 Selected Unaudited Pro Forma Consolidated Combined Financial Information 11 Risk Factors 14 Risks Associated with our Industry 14 Risks Associated with our Common Stock 16 Risks Related to our Business Combination 17 Information About American Sierra Gold Corp. and American Sierra Gold MergerSub Corp. 20 Overview 20 Fair Market Value of Target Business 20 Competition 20 Employees 20 Property, Plant and Equipment 20 Legal Proceedings 20 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Executive Officers and Directors 25 Current Director and Executive Officer 25 Former Directors and Officers 25 Family Relationships 25 Director Independence 25 Terms of Office of Directors and Officers 25 Audit Committee and Audit Committee Financial Expert 26 Section 16(a) Beneficial Ownership Reporting Compliance 26 Code of Ethics 26 Limitations on Liability and Indemnification of Directors and Officers 26 Executive Compensation 26 Security Ownership of Certain Beneficial Owners and Management and Related Stock Matters 27 Certain Relationships and Related Transactions 28 Principal Accountant Fees and Services 28 Information On Medinah Gold, Inc. 29 Overview 29 Business Combination 31 Background to the Business Combination 32 Recommendation of the Medinah Board; Medinah’s Reasons for the Business Combination 32 Medinah Shareholder Vote 34 Interests of Officers and Directors in the Business Combination 34 Accounting Treatment 34 Merger Agreement 35 Description of the Merger Agreement 35 Post-Merger Pro Forma Security Ownership by Certain Beneficial Owners and Management of ASGC 40 Post-Merger ASGC Executive Officers and Directors 40 Executive Officer and Director Compensation 42 Description of ASGC Securities 43 General 43 Outstanding Warrants 43 Anti-Takeover Effects of Nevada Law and Provisions of ASGC’s Amended and Restated Certificate of Incorporation 43 Transfer Agent 44 4 Table of Contents Comparison of Shareholder Rights 44 Securities Act Restrictions on Resale of ASGC Common Stock 44 Legal Matters 44 Experts 44 Where You Can Find More Information 45 Annex A Agreement and Plan of Merger, dated as of August 13, 2012, by and between American Sierra Gold Corp., American Sierra Gold MergerSub Corp. and Medinah Gold, Inc. Annex B ASGC’s Annual Report on Form 10-K for the year ended July 31, 2012 5 Table of Contents REFERENCES TO ADDITIONAL INFORMATION This prospectus incorporates important business and financial information about ASGC from other documents that are not included in or delivered with this prospectus. This information is available for you to review at the Securities and Exchange Commission’s, or SEC’s, public reference room located at treet, N.E., Room 1580, Washington, DC 20549, and through the SEC’s website, www.sec.gov. You can also obtain those documents incorporated by reference in this prospectus by requesting them in writing or by telephone at the following address and telephone number: AMERICAN SIERRA GOLD CORP. 1218 Third Avenue, Suite 505 Seattle, WA 98101 (206) 910-2687 Attention: James Vandeberg In addition, if you have questions about the transactions described herein, or if you need to obtain copies of the accompanying prospectus or other documents incorporated by reference in the prospectus, you may contact the appropriate contact listed above. You will not be charged for any of the documents you request. For a more detailed description of the information incorporated by reference in the accompanying prospectus and how you may obtain it, see “Where You Can Find More Information” beginning on page 45 of the accompanying prospectus. 6 Table of Contents FORWARD-LOOKING STATEMENTS This prospectus and the documents that are incorporated into this prospectus by reference may contain or incorporate by reference statements that do not directly or exclusively relate to historical facts. Such statements are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. You can typically identify forward-looking statements by the use of forward-looking words, such as “may,” “will,” “could,” “project,” “believe,” “anticipate,” “expect,” “estimate,” “continue,” “potential,” “plan,” “forecast” and other similar words. These include, but are not limited to, statements relating to the synergies and the benefits that we expect to achieve in the transactions discussed herein, including future financial and operating results, the combined Company’s plans, objectives, expectations and intentions and other statements that are not historical facts. Those statements represent the intentions, plans, expectations, assumptions and beliefs of ASGC and Medinah about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside the control of ASGC and Medinah, and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In addition to the risk factors described under “Risk Factors” beginning on page 14, those factors include: · possible delays in closing the business combinationdue to the inability to obtainregulatory approval; · the ability to integrate ASGC’s and Medinah’s businesses and operations; · the benefits of and the acquisition ofMedinah, including the prospects of the combined businesses, anticipated synergies and cost savings; · anticipated growth and growth strategies; · the need for additional capital and the availability of financing; · the combined companies ability to successfully manage relationships with customers, distributors and other important relationships; · the combined companies ability to integrate the management team and employees; · the loss of key personnel or expenditure of a greater amount of resources attracting, retaining and motivating key personnel than in the past; · the compatibility of business cultures; · technological changes; · pricing and availability of products and services; · demand for the combined companies products and services; · competition; · the deterioration of general economic conditions, either nationally or in the local markets in which we operate; · legislative or regulatory changes that may adversely affect the combined Company’s business; and · costs related to the business combination that may reduce combined entity’s working capital. The forward-looking statements are based on current expectations about future events. Although ASGC believes that the expectations reflected in the forward-looking statements are reasonable, these expectations may not be achieved. ASGC is under no duty to update any of the forward-looking statements after the date of this prospectus to conform those statements to actual results.In evaluating these statements, you should consider various factors, including the risks outlined in the section entitled “Risk Factors” beginning on page 14. 7 Table of Contents SUMMARY The following summary highlights only selected information contained elsewhere in this prospectus and may not contain all the information that may be important to you. Accordingly, you are encouraged to read this prospectus carefully and in its entirety, including its annexes and the documents incorporated by reference in this prospectus. See the section entitled “Where You Can Find More Information” beginning on page ­­­45. Parties to the Business Combination American Sierra Gold Corp. and American Sierra Gold Merger Corp. We are a precious metal mineral acquisition, exploration and development company, formed in Nevada on January 30, 2007. At the time of our incorporation, we were incorporated under the name “C.E. Entertainment, Inc.,” and our original business plan was to engage in the sales and marketing of Ukrainian classical music. On May 19, 2009, we changed our name to American Sierra Gold Corp. by way of a merger with our wholly-owned subsidiary, American Sierra Gold Corp., which was formed solely for the purpose of changing our name. In addition to the name change, we changed our intended business purpose to that of precious metal mineral exploration, development and production.On June 15, 2012, we effected the one (1) new for fifteen (15) old reverse stock split of our issued and outstanding shares of common stock on the Over-the-Counter Bulletin Board. The reverse stock split was approved on May 22, 2012, by way of a written consent resolution by the Board of Directors.As a result, our authorized capital decreased from 2,000,000,000 shares of common stock to 133,333,334 shares of common stock and the issued and outstanding decreased from 91,253,626 shares of common stock to 6,083,576 shares of common stock, all with a par value of $0.001. The record date for the reverse stock split was May 22, 2012. On June 12, 2012, ASGC created a subsidiary, American Sierra Gold Merger Corp., for purposes of this merger transaction whereby Medinah will merge with and into the subsidiary and become a wholly owned subsidiary of ASGC. ASGC’s principal executive offices are located at 1218 Third Avenue, Suite 505, Seattle, WA 98101 and our phone number is (206) 910-2687. Medinah Gold, Inc. Medinah was incorporated in 1999 with the aim of establishing an inventory of viable mineral properties in the country of Chile.Medinah maintains interest in several properties of merit, as well as working agreements with partners in Chile. The Business Transaction ASGC is proposing to acquire Medinah pursuant to the merger agreement. ASGC and Medinah have entered into the merger agreement pursuant to which Medinah will merge with and into MergerSub, with Medinah as the surviving entity.At the effective time of the merger, Medinah shareholders will have their shares converted into the right to receive common shares of ASGC on a one-for-one basis, which is expected to be approximately 64,061,040 shares of common stock.Medinah shareholders will not receive any fractional shares of ASGC common stock in the merger.As a result of the business combination, former Medinah shareholders will own ASGC common stock.A description of the ASGC common stock to be issued as merger consideration is set forth under the section entitled “Description of ASGC Securities” beginning on page 43. Terms of the merger are as follows: (i) ASGC will issue sufficient shares to repay its present debts, including advances by MMC Mines, Inc., totaling $70,000; and (ii) ASGC will release their current stock transfer agent and appoint American Registrar and Transfer Co.; and (iii) ASGC will appoint new officers and directors, to be set forth in the merger agreement. For additional information on the business combination, see “The Business Combination” beginning on page 32 and for additional information on the merger agreement and the related transaction documents, see “The Merger Agreement” beginning on page 35. Per Share Market Price The ASGC shares are listed on the Over The Counter Bulletin Board and trade under the symbol “AMNP.”On October 25, 2012, the latest practicable date before the printing of prospectus, the last reported sale price of the ASGC ordinary shares on the Over The Counter Bulletin Board was $0.16 per share. Recommendation of the Medinah Board The Medinah board has unanimously (i) approved the merger agreement and the consummation of the transactions contemplated thereby upon the terms and subject to the conditions set forth in the merger agreement; (ii) determined that the terms of the merger are fair to, and in the best interests of, Medinah and its shareholders; (iii) directed that the merger agreement be submitted to Medinah shareholders for adoption; (iv) recommended that Medinah shareholders vote in favor of the Medinah merger proposal and (v) declared the advisability of the business combination. 8 Table of Contents See “The Business Combination — Recommendation of the Medinah Board; Medinah’s Reasons for the Business Combination” beginning on page 32. Medinah Shareholder Vote As of August 24, 2012, the record date for the written shareholder consent, Medinah had 40,292,957 shares of common stock issued and outstanding, with each share of common stock entitled to one vote.Medinah has no preferred stock issued or outstanding.As of August 24, 2012, 65.7% of the voting common stock of Medinah or 26,472,473 shares of common stock entitled to vote, approved by written consent the merger agreement and the consummation of the transactions contemplated thereby upon the terms and subject to the conditions set forth in the merger agreement. Interests of Officers and Directors in the Business Combination The directors and officers of ASGC will not continue to be the officers and directors of the combined entity upon the mergers closing.ASGC shareholders who are shareholders prior to the closing of the merger will continue to be shareholders in the same manner and extent as all other shareholders.However, existing shareholders will be diluted upon consummation of the merger since ASGC will be issuing approximately 64,061,040 shares of common stock to the shareholders of Medinah.Aside from common stock ownership, none of the directors and officers of Medinah and ASGC have an interest in the business combination. These interests are described in more detail in the sections of this document entitled “The Business Combination — Interests of Officers and Directors in the Business Combination” beginning on page 34. Material U.S. Federal Income Tax Consequences Material U.S. Federal Income Tax Consequences of the Merger ASGC and Medinah believe that the merger will be treated as a “tax-free reorganization” under Section 368 (a) of the Internal Revenue Code. Tax matters are very complicated, and the tax consequences of the merger to a particular shareholder will depend on such shareholder’s circumstances. Accordingly, Medinah and ASGC urge you to consult your tax advisor for a full understanding of the tax consequences of the merger to you, including the applicability and effect of U.S. federal, state, local and foreign income and other tax laws. Accounting Treatment The Merger The merger will be accounted for as a reverse recapitalization, whereby ASGC will be the continuing entity for financial reporting purposes and will be deemed, for accounting purposes, to be the acquiror of Medinah.Following the closing of the merger; (i) the current shareholders of Medinah will hold a majority of the issued and outstanding shares of ASGC common stock, on a fully diluted basis, and, therefore, will have voting control of ASGC; (ii) the senior management of Medinah will be the majority of the senior management of ASGC; (iii) the majority of the ASGC board will be appointed by Medinah; and (iv) Medinah’s operations will become the core business of the combined entity following completion of the merger. Based on the above facts, the respective management of Medinah and ASGC believe that Medinah is not considered as the accounting acquiror, and therefore, the merger contemplated by the merger agreement will be accounted for as a reverse recapitalization. The accounting of the merger will be similar to that of a capital infusion, as the only significant pre-merger assets of ASGC consist of certain mining claims, cash and cash equivalents. No intangible assets or goodwill will be recognized as a result of the merger; accordingly, Medinah will record the shares of ASGC common stock issued in exchange for shares of Medinah common stock based on the carrying value of the assets and liabilities received as of the closing date of the merger. 9 Table of Contents Officers and Directors of ASGC Upon completion of the business combination, the following individuals have been designated as of the date of this prospectus to serve as directors and executive officers of ASGC: Name Office Larry Regis President and Chief Executive Officer Garry Goodin Chief Operating Officer and Vice President Marketing and Sales Vital Karra Secretary, Treasurer, Head of Marketing For more information on the new directors and management of ASGC, see “Post-Merger ASGC Executive Officers and Directors” beginning on page 40. Comparison of Shareholder Rights As a result of the merger, the holders of Medinah common stock will become holders of ASGC common stock. Following the merger, the rights of Medinah shareholders will be governed by the ASGC and MergerSub Articles of Incorporation.Both companies are incorporated in Nevada and no material differences exist between the governing documents of each entity aside from the par value of their respective authorized amounts of capital stock.ASGC capital stock has a $0.001 par value and Medinah capital stock has a $0.001 par value.Each entity has 50,000,000 of authorized capital stock. 10 Table of Contents SELECTED UNAUDITED PRO FORMA CONSOLIDATED COMBINED FINANCIAL INFORMATION The following table shows summary unaudited pro forma consolidated combined financial information regarding the financial condition and results of operations of the combined companies after giving effect to the business combination. The summary unaudited pro forma consolidated combined statements of operations for the fiscal year ended July 31, 2012 and combine the historical consolidated statements of operations of ASGC and Medinah giving effect to the business combination as if it had occurred on September 30, 2012. The summary unaudited pro forma consolidated combined financial information has been derived from and should be read in conjunction with the more detailed unaudited pro forma consolidated combined financial statements of the combined companies included elsewhere in this prospectus and the accompanying notes to those unaudited pro forma consolidated combined financial statements. The summary unaudited pro forma consolidated combined financial information has been presented for informational purposes only and is not necessarily indicative of what the combined companies financial position or results of operations actually would have been had the business combination been completed as of the date indicated. In addition, the summary unaudited pro forma consolidated combined financial information does not purport to project the future financial position or operating results of the combined companies. Also, as explained in more detail in the accompanying notes to the unaudited pro forma consolidated combined financial statements, the merger will be accounted for as a reverse recapitalization, whereby ASGC will be the continuing entity for financial reporting purposes and will be deemed, for accounting purposes, to be the acquiror of Medinah. Following the closing of the merger; (i) the current shareholders of Medinah will hold a majority of the issued and outstanding shares of ASGC common stock, on a fully diluted basis, and, therefore, will have voting control of ASGC; (ii) the senior management of Medinah will be the senior management of ASGC; (iii) the ASGC board will be appointed by Medinah; and (iv) Medinah’s operations will become the core business of the combined entity following completion of the merger. Effective September 30, 2012, the Company issued 64,061,040 shares of common stock at $0.111 per share to acquire all of the outstanding stock of Medinah Gold, Inc. The purchase is being accounted for as an acquisition as required by SFAS No. 141. Due to ASC No. 805. Medinah Gold, Inc. is considered the predecessor company. Goodwill has been recorded and listed as another asset. Following is the calculation of net asset value at September 31, 2012: Calculation of Net Asset Value Value of shares issued for purchase $ Plus: Accounts payable and accrued expenses Related party loans Less: Cash Prepaid expenses Investments Mining claims Net Asset Value $ 11 Table of Contents Following is the proforma balance sheet and income statement as of the acquisition date, September 30, 2012: ASGC MGI Merged ASSETS Current Assets Cash $ $ $ Prepaid Expenses Investments Total Current Assets Other Assets Mining claims $
